Citation Nr: 1821658	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 15, 2011, for the grant of service connection for peripheral neuropathy, right lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

2.  Entitlement to an effective date earlier than December 15, 2011, for the grant of service connection for peripheral neuropathy, left lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

3.  Entitlement to an effective date earlier than December 15, 2011, for the grant of service connection for peripheral neuropathy, right upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

4.  Entitlement to an effective date earlier than December 15, 2011, for the grant of service connection for peripheral neuropathy, left upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

5.  Entitlement to a higher initial rating for coronary artery disease (CAD) status post coronary artery bypass grafting, rated as 10 percent disabling prior to March 12, 2010 and 30 percent disabling thereafter.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.

7.  Entitlement to an effective date prior to September 14, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date prior to September 14, 2012 for basic eligibility to Dependents' Educational Assistance (DEA) under Chapter 35 of Title 38 U.S. Code.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 (CAD), August 2012 (peripheral neuropathy), and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2016, the Board remanded the issues of entitlement to increased ratings for the Veteran's service-connected coronary artery disease, entitlement to special monthly compensation at the housebound rate, and entitlement to effective dates prior to September 14, 2012 for TDIU and DEA.  The Board additionally denied a service connection claim for cancer at the base of the tongue, to include whether new and material evidence had been received to reopen the claim.  Additionally, an increased rating for service-connected posttraumatic stress disorder (PTSD) was granted prior to July 25, 2012, but denied after July 25, 2012.  The Board also denied increased disability ratings for the Veteran's service-connected peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity and right lower extremity.  Finally, an earlier effective date of December 15, 2011, but no earlier, for the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities was granted. 

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate, in part, the September 2016 decision to the extent that it denied entitlement to an effective date earlier than December 15, 2011 for the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities.  It was noted that the Veteran did not challenge the denial of service connection for cancer at the base of the tongue, the ratings assigned for PTSD, and the ratings assigned for the Veteran's peripheral neuropathy of the upper and lower extremities.  The Court granted the JMPR in an October 2017 Order.  

Development as to the issues of entitlement to increased ratings for the Veteran's service connected coronary artery disease, entitlement to SMC at the housebound rate, and entitlement to effective dates prior to September 14, 2012 for TDIU and DEA was conducted.  A December 2016 supplemental statement of the case was issued, and the claims are once again before the Board. 

The issues of entitlement to a higher initial rating for coronary artery disease, rated as 10 percent disabling prior to March 12, 2010 and 30 percent disabling thereafter; entitlement to SMC at the housebound rate; entitlement to an effective date prior to September 14, 2012 for the grant of a TDIU; and entitlement to an effective date prior to September 14, 2012 for basic eligibility to DEA under Chapter 35 of Title 38 U.S. Code are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity were all granted secondary to his service-connected diabetes mellitus, type 2 with erectile dysfunction; service connection for diabetes mellitus, type 2 with erectile dysfunction was established as effective August 12, 2011. 


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of August 12, 2011, for the grant of service connection for peripheral neuropathy, right lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria are met for an earlier effective date of August 12, 2011, for the grant of service connection for peripheral neuropathy, left lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  The criteria are met for an earlier effective date of August 12, 2011, for the grant of service connection for peripheral neuropathy, right upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

4.  The criteria are met for an earlier effective date of August 12, 2011, for the grant of service connection for peripheral neuropathy, left upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction, but not for an even earlier date.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Assist and Notify

The record reflects that the Veteran received 38 U.S.C. § 5103(a)-compliant notice in connection with his claims.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and written assertions.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



II. Earlier Effective Dates

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2017).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.

As noted above, the Veteran was granted service connection for diabetes mellitus type 2 with erectile dysfunction, effective August 12, 2011.  

After reviewing all of the relevant evidence, the Board concludes that an earlier effective date of August 12, 2011 is warranted, but no earlier date, for the grant of service connection for peripheral neuropathy of the upper and lower extremities.   When affording the Veteran the benefit of the doubt, the evidence supports a finding that his claim, alleging entitlement to service connection for diabetes mellitus, which was granted an effective date of August 12, 2011, also reasonably encompassed or raised claims for associated residuals.  The Board notes that the rating criteria under which diabetes mellitus is evaluated specifically state that compensable complications of diabetes should be separately rated unless part of the criteria used to support a 100 percent evaluation, noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

As a general matter, the effective date of a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which the appellant applied for benefits for the condition at issue.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  The effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).  Consider also, however, "[w]hen a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service . . . the pending claim reasonably encompasses a claim for benefits for the causal disease or disability."  DeLisio, 25 Vet. App. at 55; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

The Board finds that an effective date of August 12, 2011, but no earlier, is warranted for the Veteran's peripheral neuropathy of the upper and lower extremities, all related to diabetes mellitus type 2 with erectile dysfunction.  The Board has considered that at the Veteran's May 2012 VA examination it was noted that he was diagnosed with diabetic peripheral neuropathy involving the hands and feet in 2010.  The Board finds that the evidence reflects that the Veteran was experiencing problems associated with peripheral neuropathy of the upper and lower extremities as of the effective date of August 12, 2011 already assigned for his diabetes mellitus type 2 with erectile dysfunction.

However, even if the Veteran's peripheral neuropathy of the upper and lower extremities existed prior to the August 12, 2011, the law specifies that the effective date should be the later of the dates of when entitlement arose and the date of claim.  Here, the later of the dates would be the date of claim for his diabetes mellitus, August 12, 2011. 

For the foregoing reasons, the Board finds that, absent a successful showing of clear and unmistakable error, with regards to the effective date assigned for diabetes mellitus, there is no regulatory or statutory basis to grant the Veteran an effective date earlier than August 12, 2011, for service connection for peripheral neuropathy of the upper and lower extremities as secondary to the Veteran's service-connected diabetes mellitus.

The Board finds that the preponderance of the evidence is against the Veteran's claims for effective dates earlier than August 12, 2011, for the award of service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the Veteran's service-connected diabetes mellitus with erectile dysfunction, and these claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

An earlier effective date of August 12, 2011, but no earlier, is granted for the award of peripheral neuropathy, right lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

An earlier effective date of August 12, 2011, but no earlier, is granted for the award of peripheral neuropathy, left lower extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

An earlier effective date of August 12, 2011, but no earlier, is granted for the award of peripheral neuropathy, right upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 

An earlier effective date of August 12, 2011, but no earlier, is granted for the award of peripheral neuropathy, left upper extremity, associated with diabetes mellitus type 2 with erectile dysfunction. 


REMAND

Further evidentiary development is required prior to reviewing the issues remaining on appeal.

The Veteran underwent a VA examination for his CAD status post coronary artery bypass grafting in November 2016.  The VA examiner initially noted that the Veteran's METs level was most consistent with greater than 3 to 5 METs.  However, it was then noted that the Veteran's METs was most consistent with greater than 5 to 7 METs.  An explanation for this discrepancy was not provided.  As the Veteran's METs findings are critical to appropriately rating him during the rating period on appeal, the Board finds that a new VA examination is necessary. 

The Veteran's claims for entitlement to an effective date prior to September 14, 2012 for the grant of a TDIU, entitlement to an effective date prior to September 14, 2012 for basic eligibility to DEA and entitlement to SMC at the housebound rate are inextricably intertwined with his remanded claim.  Therefore, the Board will not issue a decision on these claims at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and extent of his service-connected coronary artery disease.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 

The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing (required, if possible based on the health of the Veteran), an electrocardiogram, an echo- cardiogram, and an x-ray study (not required).  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

The VA examiner should discuss the discrepancy between METs reported on the November 2016 VA examination. 

The examiner is asked to indicate whether the Veteran has suffered episodes of acute congestive heart failure in the past year or chronic congestive heart failure.  The examiner should additionally note any left ventricular dysfunction with ejection fraction, if applicable.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


